 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   STEVEN G. PINCHUK,                                       Case No. 2:16-CV-02986-RFB-EJY
 5                  Plaintiff,
                                                                            ORDER
 6          v.
 7   CIT BANK, N.A.; and EQUIFAX
     INFORMATION SERVICES LLC,
 8
                    Defendants.
 9

10          Before the Court is Plaintiff’s Request to Modify Order and be Permitted to Participate
11   Telephonically in the Court Ordered Mandatory Settlement Conference. ECF No. 125. The request
12   seeks to excuse Plaintiff from attending a settlement conference set on January 24, 2020 for March
13   16, 2020. Plaintiff claims, on March 2, 2020, that travel for purposes of this settlement conference
14   is extremely expensive and time consuming, he has already entered a vacation schedule with his
15   employer that he has been asked not to change, and that the Coronavirus causes him concerns
16   regarding travel.
17          The Court finds that only the third reason given by Plaintiff is sufficient to warrant a change
18   in the settlement schedule. The cost and time for travel has not changed since January 24, 2020, and
19   it is Plaintiff who chose to bring a claim in the U.S. District Court for the District of Nevada.
20   Plaintiff’s vacation schedule should have been well known long before today’s date and provides no
21   excuse for his failure to appear. However, international travel is quite challenging at this time due
22   to the Coronavirus. This, therefore, provides a basis for the Court to change the settlement
23   conference date.
24          Accordingly,
25          IT IS HEREBY ORDERED that Plaintiff’s Request to Modify Order and be Permitted to
26   Participate Telephonically in the Court Ordered Mandatory Settlement Conference (ECF No. 125)
27   is DENIED.
28
                                                     1
 1          IT IS FURTHER ORDERED that the settlement conference set for March 16, 2020 is

 2   vacated and reset for May 29, 2020 at 9:00 a.m. All parties, including Plaintiff, must be present for

 3   this conference. This date provides Plaintiff substantial time to notify his employer of his need to

 4   travel, make travel plans, and allow for the dissipation of Coronavirus concerns.

 5          IT IS FURTHER ORDERED that the parties shall submit settlement brief to the Court no

 6   later than May 22, 2020, in accordance with the Order issued on January 24, 2020.

 7          IT IS FURTHER ORDERED that if any party is not available to attend the May 29, 2020

 8   settlement conference, such party must notify the Court no later than March 13, 2020.

 9

10          DATED: March 3, 2020

11

12

13
                                                  ELAYNA J. YOUCHAH
14                                                UNITED STATES MAGISTRATE JUDGE
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
